Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 18-23 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on April 21, 2020 has been received and entered into the
present application.
Applicant’s arguments, filed April 21, 2020, have been fully considered. Rejections
and/or objections not reiterated from previous Office Actions are hereby withdrawn. The
following rejections and/or objections are either reiterated or newly applied. They constitute the
complete set of rejections and/or objections presently being applied to the instant application.
Claims 18-23 are under examination in the present office action.
Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on January 10, 2020 has been received and considered.
Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alverdy et al. (WO 2006/073430) in view of Andreyev (Gut (2005), vol.54, pp.1051—1054).
Alverdy et al. teaches administration alone of HMW PEG (high molecular weight polyethylene glycol) and methods for preventing or treating epithelial diseases, disorders or conditions, such epithelium at risk of developing gut-derived sepsis attributable to an intestinal pathogen [abstract and p.6 ln 1-3]. An exemplary HMW PEG like compound is HWM PEG (i.e., HWM PEG 15-20 kD) [p.6, ln 9-10 and p.8, ln 31]. The average molecular weight of the HMW PEG-like compound is greater 12, 000 daltons, or is at least 15,000 daltons or is greater than 15,000 daltons and less than 20, 000 daltons [p.7, ln8-10]. The condition can be associated with the presence of Pseudomonas aeruginosa [p.11, ln 27-28] and HW-PEG inhibits or prevents contact with pathogens P. aeruginosa with the intestinal epithelial surface [p. 6, ln 10-11]. The conditions that the invention contemplates are gut-derived sepsis, inflammatory bowel disease, irritable bowel syndrome, an immune disorder such as a chemotherapy-induced immune disorder and radiation-induced immune disorder [p.7, ln 15-24 and p.9, ln 25-35]. The subject to which a therapeutic is administered is a mammal, such as human [p.8, ln 35]. 
Alverdy et al. does not explicitly teach protecting a mammalian gastrointestinal epithelial cell from radiotherapy, gastrointestinal epithelial cell at risk of radiotherapy damage and the HMW-PEG administration begins prior to radiation [claim 18].

A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to administer HMW PEG to a mammal at risk of radiotherapy damage because Alverdy et al. taught a method of treating and preventing  epithelial diseases, disorders or conditions, such epithelium at risk of developing gut-derived sepsis attributable to an intestinal pathogen by administering an effective amount of HMW PEG and Andreyev taught a patient population at risk of developing sepsis due to exposure to radical radiotherapy for pelvic cancer.  The skilled artisan would have understood that a patient treated for pelvic cancer would have been at risk of radiotherapy damage and development of sepsis as disclosed by Andreyev. Alverdy et al.  demonstrates that HMW PEG is useful in treating sepsis and provides effective protection of epithelial diseases, disorders or conditions, such epithelium at risk of developing gut-derived sepsis, including when the condition is associated with Pseudomonas. Andreyev demonstrates that patients having received radiotherapy are at risk of develop sepsis and long-term gastrointestinal symptoms and in need of preventative therapy prior to radiation exposure. Motivation to treat patients of Andreyev with the HMW PEG of Alverdy et al. would have resulted from the fact that he subjects of Andreyev suffer from sepsis. Therefore, since Alverdy et al. demonstrates a method for preventing epithelial cell disorder by administration of HMW PEG, it would have been reasonable for a person of ordinary skill in the art seeking protection of gastrointestinal epithelial cell to administer HMW PEG to gastrointestinal epithelial cell at risk of radiation, including the patients described by Andreyev. Since the patients of Andreyev would have been at risk of radiation exposure and had received radiotherapy, they would be patients 
The skilled artisan would have understood to administer HMW PEG with at least 15,000 daltons because Alverdy et al. demonstrates administration of HMW PEG 15-20kD for protecting epithelial surface at risk of developing gut-derived sepsis. Furthermore, the skilled artisan would have been motivated to protect a gastrointestinal epithelial mammalian cell from radiation attributable Pseudomonas aeruginosa by administrating HMW PEG because Alverdy et al. demonstrates that gut-derived sepsis by Pseudomonas aeruginosa can be treated by administering HMW PEG since HMW PEG inhibits contact of Pseudomonas aeruginosa in epithelial intestinal surface. In addition, Alverdy et al. demonstrates treating gut-sepsis by administering HMW PEG and Andreyev taught a patient population at risk of developing sepsis due to exposure to radical radiotherapy for pelvic cancer. The prior art of Alverdy et al. discloses protection against gut-sepsis (gastrointestinal epithelial cells) and Andreyev taught a patient population at risk of developing sepsis due to exposure to radical radiotherapy for pelvic cancer. Thus, the skilled artisan would have had motivation to administer HMW-PEG to a subject undergoing radiotherapy to protect the gastrointestinal tissue before radiation exposure since Alverdy et al. demonstrates protection of a epithelial cell conditions gut-sepsis by administering HMW PEG and Andreyev taught a patient population at risk of developing sepsis due to exposure to radical radiotherapy for pelvic cancer. 
In regards to the limitations wherein the HMW-PEG administration begins prior to radiation as recited in claim 1. Alverdy et al. taught a method of treating epithelial diseases, disorders or conditions, such epithelium at risk of developing gut-derived sepsis attributable to an intestinal pathogen by administering an effective amount of HMW PEG. Andreyev established that patients receiving radical therapy for pelvic cancer are at risk of developing gut-derived sepsis. Motivation to administer HMW-PEG prior to radiation would have resulted from Alverdy et al. and Andreyev since Andreyev discloses a sepsis is a complication resulting from  et al. demonstrates that HMG-PEG is effective in treating sepsis in individuals at risk having Pseudomonas aeruginosa.  Thus, the skilled artisan would have been motivated from Alverdy et al. and Andreyev to administer HMW-PEG prior to radiation to prevent the onset of sepsis and protect the gastrointestinal epithelial tissue from Pseudomonas aeruginosa. 
In regards to the limitation wherein the HMW PEG comprises at least two hydrocarbons chains attached to a hydrophobic core, wherein each hydrocarbon chain has an average molecular weight of at least 40 percent of the HMW PEG compound, and wherein the hydrophobic core comprises a ring structure recited in claim 23. It is noted that Applicant defines HMW PEG in the as-filed specification [p.16] PEG 15-20 having an average molecular weight of 15,000 to 20,00 daltons, is a combination of PEG 7-8 and PEG 8-10 covalently joined to a bis-phenol core. Therefore, the teachings of Alverdy et al., meets the instantly claimed limitation absent to factual evidence to the contrary. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made to modify the teachings of Alverdy et al. in view of Andreyev with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.
Claims 18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (Gastroenterology (2004), vol. 126, pp.488-498) in view of Andreyev (Gut (2005), vol.54, pp.1051—1054).
Wu et al. teaches the ability of polyethylene glycol 15-20 to protect the intestinal epithelium against microbial invasion during stress [abstract and p.491, col. 2, para. 2]. High-molecular weight polyethylene glycol conferred complete protection against intestinal P. aeruginosa [abstract].  Mice treated with PEG 15-20 seemed completely healthy at 48 hours [p.492, col. 2, para. 1]. The use of PEG 15-20 as an intestinally applied compound prevent gut-
Wu et al. does not explicitly teach protecting a mammalian gastrointestinal epithelial cell from radiotherapy, gastrointestinal epithelial cell at risk of radiotherapy damage and the HMW-PEG administration begins prior to radiation [claim 18].
Andreyev teaches radiation bowel damage [p.1051, col. 1, para. 3]. In the UK, 12000 individuals are treated with radical radiotherapy for pelvic cancer annually [p.1051, col. 2, para. 2]. There are two types of problems that develop. There are those which are life threating: such as sepsis [p.1051, col. 1, para. 4 and table 1]. The reference discloses that 80% of all treated patients will notice permeant change in the way their bowels behave after radiotherapy [p.1052, col. 2, para.2].
A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to administer HMW PEG to a mammal at risk of radiotherapy damage because Wu et al. taught the ability of HMW PEG to protect the intestinal epithelium against microbial invention (P. aeruginosa) during stress and prevent gut-derived sepsis in immunocompromised individuals and Andreyev taught a patient population at risk of developing sepsis due to exposure to radical radiotherapy for pelvic cancer. Motivation to treat patients of Andreyev with the HMW PEG of Wu et al. would have resulted from the fact that the subjects of Wu et al.  suffer from sepsis in immunocompromised individuals. Thus, it is understood that a patient suffering from cancer and under cancer treatment is consider to be immunocompromised. The skilled artisan would have understood that a patient treated for pelvic cancer would have been administer radiotherapy and therefore would have been at risk of radiotherapy damage and in need of protection of gastrointestinal epithelial cells as taught by Andreyev. Further, a person of ordinary skill in the art would have been motivated to administer HMW PEG to a patient in need of gastrointestinal protection (such as the patient population taught by Andreyev) since they would have been expose to radiation as part of their treatment and at risk of developing sepsis et al. taught ability of HMW PEG to protect the intestinal epithelium against microbial invention (P. aeruginosa) in subjects that are immunocompromised. Therefore, the mammalian gastrointestinal epithelial cell at risk from radiotherapy damage would be protected since the same compound (PEG) would be administered to the same patient population (mammals at risk of radiotherapy damage).  Furthermore, Wu et al. taught a method of treating and preventing sepsis by administering HMW PEG and complete protection against intestinal P. aeruginosa and Andreyev taught a patient population at risk of developing sepsis due to exposure to radical radiotherapy for pelvic cancer. Wu et al. taught a method of treating and preventing sepsis by administering HMW PEG and complete protection against intestinal P. aeruginosa (gastrointestinal epithelial cells) and Andreyev taught a patient population at risk of developing sepsis due to exposure to radical radiotherapy for pelvic cancer. Such teaching provides motivation and instruction to prevent and protect a patient at risk of radiotherapy and a patient in need of protection.  Thus, the skilled artisan would have had motivation to administer HMW PEG to a subject undergoing radiotherapy to protect the gastrointestinal tissue since Wu et al. taught a method of treating and preventing sepsis by administering HMW PEG and complete protection against intestinal P. aeruginosa and Andreyev taught that patients receiving radiation therapy develop sepsis and chronic gastrointestinal symptoms after radiation therapy. The teachings of Wu et al. in combination with Andreyev render obvious a method of treating a mammalian gastrointestinal epithelial cell at risk of radiotherapy damage with HMW PEG wherein the administration is prior to radiation. 
The skilled artisan would have understood to administer HMW PEG with at least 15,000 daltons because Wu et al. demonstrates administration of HMW PEG 15-20kD for treating sepsis and protects the intestinal epithelium against microbial invasion during stress.
In regards to the limitations wherein the HMW-PEG administration begins prior to radiation as recited in claim 1. Wu et al. taught the ability of HMW PEG to protect the intestinal epithelium against microbial invention (P. aeruginosa) during stress and prevent gut-derived et al. and Andreyev since Andreyev discloses a sepsis is a complication resulting from exposure to radiotherapy and Wu et al. demonstrates that HMG-PEG is effective in treating sepsis in individuals that are immunocompromised. It is understood that a patient suffering from cancer and under cancer treatment is consider to be immunocompromised.  Thus, the skilled artisan would have been motivated from Wu et al. and Andreyev to administer HMW-PEG prior to radiation to prevent the onset of sepsis and protect the gastrointestinal epithelial tissue from Pseudomonas aeruginosa. 
In regards to the limitation wherein the HMG PEG comprises at least two hydrocarbons chains attached to a hydrophobic core, wherein each hydrocarbon chain has an average molecular weight of at least 40 percent of the HMW PEG compound, and wherein the hydrophobic core comprises a ring structure recited in claim 23. It is noted that Applicant defines HMW PEG in the as-filed specification [p.16] PEG 15-20 having an average molecular weight of 15,000 to 20,000 daltons, is a combination of PEG 7-8 and PEG 8-10 covalently joined to a bis-phenol core. Therefore, the teachings of Wu et al., meets the instantly claimed limitation absent to factual evidence to the contrary. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made to modify the teachings of Wu et al. in view of Andreyev with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed April 21, 2020 have been fully considered but they are not persuasive. 
Applicant argues that: 
et al. and Andreyev. The office has provides no reason for one of ordinary skill in the art to modify Alverdy’s method to administer HMW PEG to prevent radiation contact of epithelium to thereby protect the epithelia from radiation induced damage or reduce the risk of radiotherapy damage. Andreyev states that sepsis is a side effect of abdominal radiation that is estimated to occur in 4-8% patients 5-10 years after irradiation. Radiation injury to the gut leads to direct damage to the microvasculature of the gut and subsequent fibrosis. There is no evidence that radiation would induce or be associated with microbial pathogen contact with epithelium. One of ordinary skill in the art would not expect HMW PEG to coat radiation in a manner analogous to the HMW PEG coating of pathogens and there is no reasons to expect that HMW PEG coating of epithelium would protect it from radiation. 
Neither Alverdy nor Andreyev or Wu discloses, teaches, or suggest that the microbes responsible for sepsis 5-10 years after radiotherapy would be affected by the HMW-PEG that was administered 5-10 years before the beginning of radiotherapy. Alverdy’s teachings of how to avoid microbe-gut interactions and how to reduce the virulence of microbes with Andreyev’s teachings regarding the role of fibrosis in radiotherapy damage that occurs years after radiotherapy. The microbes that would have been coated with the HMG-PEG or have had reduced virulence effect would extend to uncoated microbes that were exerting their effect years later. 
Applicant notes that the basis of these arguments was included in the preliminary amendment field on April 19, 2019. These arguments directly addressed the rejections at issue in the instant office action. However, there was no indication in the Action that such arguments were considered or, if they were considered, why they were unpersuasive. 
Examiner’s Response:
Alverdy et al. taught a method of treating epithelial diseases, disorders or conditions, such epithelium at risk of developing gut-derived sepsis attributable to an intestinal pathogen by et al. demonstrates that HMW PEG is useful in treating sepsis and provides effective protection of epithelial diseases, disorders or conditions, such epithelium at risk of developing gut-derived sepsis, including when the condition is associated with Pseudomonas. Andreyev demonstrates that patients having received radiotherapy are at risk of develop sepsis and long-term gastrointestinal symptoms and in need of preventing therapy prior to radiation exposure. Therefore, since Alverdy et al. demonstrates a method for preventing epithelial cell disorder by administration of HMW PEG, it would have been reasonable for a person of ordinary skill in the art seeking protection of gastrointestinal epithelial cell to administer HMW PEG to gastrointestinal epithelial cell at risk of radiation, including the patients described by Andreyev. Since the patients of Andreyev would have been at risk of radiation exposure and had received radiotherapy, they would be patients at risk of damage of radiotherapy, and in need of preventative therapy prior to radiotherapy exposure as instantly claimed.  
In regards to the argument directed to Andreyev states that sepsis is a side effect of abdominal radiation that is estimated to occur in 4-8% patients 5-10 years after irradiation. The instantly claimed method does not limit when the patients develops injury resulting from radiotherapy damage, it only discloses that the patient is at risk of gastrointestinal epithelial cell damage due to radiotherapy. Andreyev establishes the risk of gastrointestinal damage due to radiotherapy or radiation exposure. Further, Alverdy et al. provides motivation to administer HMW PEG to a patient at risk of gastrointestinal epithelial damage because it administers HMW PEG to treat a patient population at risk of developing sepsis due to exposure to radical radiotherapy for pelvic cancer. Alverdy et al. establishes that HMW PEG is effective and suitable for treating sepsis due to exposure to radical radiotherapy. In addition the prior art of Alverdy et al. taught a method of treating epithelial diseases, disorders or conditions, such epithelium at risk of developing gut-derived sepsis attributable to an intestinal pathogen by administering HMW PEG and discloses patients that have been exposed to radiation (e.g., radiation-induced immune disorder) which are subject that are at risk of gastrointestinal epithelial cell damage). 
In regards to the argument regarding the role of fibrosis in radiotherapy damage that occurs years after radiotherapy. The microbes that would have been coated with the HMG-PEG or have had reduced virulence effect would extends to uncoated microbes that were exerting their effect years later. Alverdy et al. taught administration alone of HMW PEG (high molecular weight polyethylene glycol) and methods for preventing or treating epithelial diseases, disorders or conditions, such epithelium at risk of developing gut-derived sepsis attributable to an intestinal pathogen. Alverdy et al. provides motivation to administer HMW-PEG to a population at risk of developing epithelial gastrointestinal damage. Alverdy et al. taught a method of preventing epithelial diseases, disorders or conditions, such epithelium at risk of developing gut-derived sepsis attributable to an intestinal pathogen. Andreyev’s demonstrates that patients that received radiation therapy are at risk and can develop sepsis. Thus, Andreyev’s demonstrates that sepsis is a side effect of radiation therapy and Alverdy’s explicitly teach that HMW-PEG can be administer to prevent and treat epithelial diseases, disorders or conditions, such epithelium at risk of developing gut-derived sepsis attributable to an intestinal pathogen. Alverdy’s provides motivation to administer HM-PEG prior to the on-set of gut-derived sepsis attributable to an intestinal pathogen, since it establishes that HMW-PEG is effective at treating and preventing  epithelial diseases, disorders or conditions, such epithelium at risk of developing gut-derived sepsis attributable to an intestinal pathogen. Thus, administration of the same compound would have resulted in the same therapeutic properties. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. MPEP § 2112.01 (II).
Wu et al. taught a the ability of HMW PEG to protect the intestinal epithelium against microbial invention (P. aeruginosa) during stress and Andreyev taught a patient population at risk of developing sepsis due to exposure to radical radiotherapy for pelvic cancer. The skilled artisan would have understood that a patient treated for pelvic cancer would have been administered radiotherapy and therefore would have been at risk of radiotherapy damage and in need of protection of gastrointestinal epithelial cells. Further, a person of ordinary skill in the art would have been motivated to administer HMW PEG to a patient in need of gastrointestinal protection (such as the patient population taught by Andreyev) since they would have been exposed to radiation as part of their treatment and at risk of developing sepsis since Wu et al. taught the ability of HMW PEG to protect the intestinal epithelium against microbial invention (P. aeruginosa). Therefore, the mammalian gastrointestinal epithelial cell at risk from radiotherapy damage would be protected since the same compound (PEG) would be administered to the same patient population (mammals at risk of radiotherapy damage).  Furthermore, Wu et al. taught a method of treating and preventing sepsis by administering HMW PEG and complete protection against intestinal P. aeruginosa and Andreyev taught a patient population at risk of developing sepsis due to exposure to radical radiotherapy for pelvic cancer. Wu et al. taught a method of treating and preventing sepsis by administering HMW PEG and complete protection against intestinal P. aeruginosa (gastrointestinal epithelial cells) and Andreyev taught a patient population at risk of developing sepsis due to exposure to radical radiotherapy for pelvic cancer. Such teaching provides motivation and instruction to prevent and protect a patient at risk of radiotherapy and a patient in need of protection.  Thus, the skilled artisan would have had motivation to administer HMW PEG to a subject undergoing radiotherapy to protect the gastrointestinal tissue since Wu et al. taught a method of treating and preventing sepsis by administering HMW PEG and complete protection against intestinal P. aeruginosa and Andreyev taught that patients receiving radiation therapy develop sepsis and chronic et al. in combination with Andreyev render obvious a method of treating a mammalian gastrointestinal epithelial cell at risk of radiotherapy damage with HMW PEG wherein the administration is prior to radiation. 
In regards to the preventive arguments filed on April 19, 2020, the examiner had not rejected the claims. However, the arguments have been addressed above. 

Conclusion
	Rejection of claims 18-23 is proper.
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627